Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered November 19, 1993, convicting him of robbery in the first degree (five counts), attempted robbery in the first degree (three counts), and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s conviction arose from a string of robberies in Nassau County. The evidence at trial included a videotape recorded by a security camera at one of the robbery sites. Contrary to the defendant’s contentions, the prosecution laid a proper foundation for the admission of the videotape into evidence (see, People v Fondal, 154 AD2d 476; People v Strozier, 116 Misc 2d 103; Fisch, New York Evidence § 143, at 84 [2d ed]; see also, Annotation, Admissibility of Videotape Film in Evidence in Criminal Trial, 60 ALR3d 333).
The defendant’s remaining contentions are either without merit or do not require reversal. Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.